DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


The “first guide features” for guiding the first article as it moves past the transition edge of the article conveyor, as recited in Claims 1, 2, and 9;
The “second guide features” for guiding the second article as it moves past the transition edge of the article conveyor, as recited in Claims 1, 2, and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

7.	Claims 1,2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alfonso et al., US 2007/0240381 (cited by Applicant) in view of Orlando et al., US 3,978,571.
With regard to Claims 1, 2, and 9, Alfonso discloses a method and system of arranging articles (Figs. 1-5, [0019]-[0037]), that include:  
an article conveyor (12) moving a first article (P) in a first lane (the lane (30) shown closest to conveyor (16) as shown in Fig. 1B) and a second article (P) in a second lane (the next lane (30) up from the conveyor (16), the first lane comprising a first output end (29)  with first guide features (25, 26) and the second lane comprising a second output end (29) with second guide features (25, 26);
a stacking conveyor (16) extending along the article conveyor and moving past the first output end of the first lane and the second output end of the second lane (Figs. 1A-1B), wherein the first guide features guide the first article onto the stacking conveyor at the first output end of the first lane and the second guide features guide the second article onto the stacking conveyor adjacent the first article at the second output end of the second lane (Figs. 1A-1B). 
wherein a horizontally-oriented stack is formed by guiding the second article in the second lane adjacent the first article as the stacking conveyor moves the first article past the second output end of the second lane (Fig. 1B).
Alfonso fails to teach a method and system in which the second article is stacked above the first article.  Orlando discloses a method and system for arranging articles (Figs. 1-12, C2, L63 – C10, L16) that includes an article conveyor having first and second lanes (16a, 16b, Figs. 1-3), a stacking conveyor (23), and first and second guide features (30a/35a/55a, 30b/35b/55b, Fig.2, 86, Fig. 3) for guiding the first and second articles (N1, S1) as they move past the transition edge of the article conveyor/lanes, wherein a vertically-oriented stack is formed by guiding the second article (S1) onto the first article (N1) as the stacking conveyor moves the first article past the second output end (Fig. 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Alfonso’s method and system such that the stacking conveyor was located below the first and second lanes, similarly as taught by Orlando, because it would allow a vertically-oriented stack to be formed, as taught by Orlando (C2, L3-39). 
With regard to Claims 7 and 13, Alfonso discloses wherein the stacking conveyor (16) moves in a machine direction (17), the first lane is at least partially defined by a first product guide (25, 26), the second lane is at least partially . 

Allowable Subject Matter
8.	Claims 3-6, 8, 10-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,189,678 discloses an alternative way to form a vertically-oriented stack of articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652